Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:. 
    PNG
    media_image1.png
    295
    600
    media_image1.png
    Greyscale

The claims are seen as allowable over the prior art due to the amendment to claim 1 to the transition statement of “consisting essentially of” which would exclude the crosslinking agent in the KANATANI et al (7,282,323) reference.  In addition, the comparative examples in the specification demonstrate the unexpectedly improved results when an aliphatic cyclic skeleton containing polymerizable monomer is formulated in the photosensitive resin, see Comparative Example 1 in Table 2.  The prior art to KANATANI et al disclose the use of a tetraethylene glycol dimethacrylate which is found in the Comparative Example 1 in Table 2, see below:
    PNG
    media_image2.png
    324
    734
    media_image2.png
    Greyscale

  	The composition with tetraethylene glycol dimethacrylate demonstrated inferior properties with respect to peeling and migration as defined in the specification in paragraphs [0209] to [0217] in the U.S. Patent Application Publication 2021/0116809 of the current application.
 	Accordingly, claims 1-14 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Chu whose telephone number is 571-272-1329. The examiner can normally be reached on M-F, IFP-Flex. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
August 13, 2022